DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouthon (US 2011/0272114A1) in view of AWS Brazing Handbook Fourth Edition.
With respect to claim 1, Mouthon teaches a method of assembling lead anodes used in electrolytic processes, the lead anodes comprising a copper bar and a lead plate, which increases corrosion resistance and improves bonding between the copper bar, a molten bath dip weld and a peripheral coating of said copper bar, the copper bar having a groove (slot), the method comprising: a) pre-coating the copper bar by dip welding (broadest reasonable interpretation) in a melted bath, at a temperature between 300.degree. C.-350.degree. C. with an alloy mainly including lead and silver, wherein the silver content is between 0.1% w/w and 
With respect to claim 1, Mouthon does not teach the copper bar is previously subject to a mechanical/chemical/electrochemical process aimed to increase its roughness, before the pre-coating process of such copper bar.  However, Sakuma teaches subjecting a copper plate to a mechanical/chemical/electrochemical process before the pre-coating process to increase surface roughness (column 5, lines 19-43; table 2; column 8, lines 50-62; column 9, lines 3-19; and column 9, line 56-column 10, line 15).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to surface roughen the copper bar of Mouthon in the manner taught by Sakuma in order to increase the surface area of the bond and enhance bonding strength.
With respect to claim 2, Handbook teaches the roughening of the copper bar is performed by sanding or grinding, with blasting material of various metals, glass balls or copper slag (page 124). 
With respect to claim 6, Mouthon teaches a method for assembling lead anodes used in electrolytic processes, to increase corrosion resistance and improves bonding between a copper bar and lead plate, the copper bar having a groove, comprising b) pre-coating the copper bar by dip welding in a melted bath, at a temperature in between 300.degree. C.-
With respect to claim 6, Mouthon does not teach a) roughening a surface of the copper bar. However, Handbook clearly teaches the desirability of roughening surfaces by a mechanical, chemical or electrochemical process prior to brazing/soldering (page 124).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the surface roughening of Handbook in the process of Mouthon in order to remove objectionable surface conditions, increase surface area, and insure the proper wetting.
With respect to claim 7, Mouthon teaches wherein the silver content of the pre-coating step is 3% w/w (paragraphs 19-20; and claim 1). 
With respect to claim 8, Mouthon teaches wherein the lead-antimony alloy of the inserting step having 6% w/w of Sb (paragraphs 19-20; and claim 1). 
With respect to claim 9, Mouthon teaches wherein the thickness of the lead-anticmoany alloy in the inserting step 1.5 mm (paragraphs 19-20; and claim 1). 
With respect to claim 10, Mouthon teaches wherein the lead-bismuth alloy of the groove filling step having is preferably 50% w/w bismuth (paragraphs 19-20; and claim 1). 
.

Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouthon (US 2011/0272114A1) in view of Brazing Handbook
With respect to claim 1, Mouthon teaches a method of assembling lead anodes used in electrolytic processes, the lead anodes comprising a copper bar and a lead plate, which increases corrosion resistance and improves bonding between the copper bar, a molten bath dip weld and a peripheral coating of said copper bar, the copper bar having a groove (slot), the method comprising: a) pre-coating the copper bar by dip welding (broadest reasonable interpretation) in a melted bath, at a temperature between 300.degree. C.-350.degree. C. with an alloy mainly including lead and silver, wherein the silver content is between 0.1% w/w and 10% w/w; b) inserting the copper bar into a mold, while the copper bar is at a temperature between 250.degree. C. to 280.degree. C., and injecting the peripheral coating of the copper bar being a lead-antimony alloy, with between 0.01 and 11% of Sb w/w, and the peripheral coating having a thickness between 0.01 and 10 mm; c) transferring the copper bar to an assembly workbench, filling the groove with lead-bismuth alloy containing 1 to 55% w/w of bismuth and inserting the lead plate in the groove, maintaining a temperature that allows the lead-bismuth weld remains liquid, whereby a joint is formed between the copper bar, the peripheral coating of the copper bar, and the lead plate; d) reinforcing the joint between the peripheral coating of the copper bar and the lead plate, on both sides, when the lead-bismuth alloy poured into the groove has solidified (figures; paragraphs 19-20; and claims 1-5)
With respect to claim 1, Mouthon does not teach wherein prior to the pre-coating of the copper bar, the copper bar is subjected to a mechanical, chemical or electrochemical process to increase its roughness.  However, Handbook clearly teaches the desirability of roughening 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the surface roughening of Handbook in the process of Mouthon in order to remove objectionable surface conditions, increase surface area, and insure the proper wetting.
With respect to claim 2, Sakuma teaches the roughening of the copper bar is performed by sanding or grinding, with blasting material of various metals, glass balls or copper slag (column 9, lines 3-19). 
With respect to claim 3, Sakuma teaches wherein roughening of the copper bar is performed by chemical corrosion of the surface using oxidant chemical agents (column 9, lines 3-19). 
With respect to claim 5, Sakuma teaches wherein the roughness of the copper bar subject to these processes is between 0.01 mm and 0.5 mm (column 5, lines 19-43; table 2; column 8, lines 50-62; column 9, lines 3-19; and column 9, line 56-column 10, line 15). 
With respect to claim 6, Mouthon teaches a method for assembling lead anodes used in electrolytic processes, to increase corrosion resistance and improves bonding between a copper bar and lead plate, the copper bar having a groove, comprising b) pre-coating the copper bar by dip welding in a melted bath, at a temperature in between 300.degree. C.-350.degree. C. with an alloy including lead and silver, wherein the silver content is between 0.1% w/w and 10% w/w; c) inserting the copper bar into a mold, while the copper bar is at a temperature between 250.degree. C. to 280.degree. C., and injecting a lead-antimony alloy, between 0.01 and 11% of Sb w/w, and having a thickness between 0.01 and 10 mm; d) filling the groove with a lead-bismuth alloy between 1 to 55% w/w of bismuth, while maintaining the temperature and inserting the lead plate in the groove while the lead-bismuth weld remains liquid, whereby a joint is formed between the copper bar and the lead plate; and d) weld 
With respect to claim 6, Mouthon does not teach a) roughening a surface of the copper bar. However, Sakuma teaches subjecting a copper plate to a roughening process before the pre-coating process to increase surface roughness (column 5, lines 19-43; table 2; column 8, lines 50-62; column 9, lines 3-19; and column 9, line 56-column 10, line 15).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to surface roughen the copper bar of Mouthon in the manner taught by Sakuma in order to increase the surface area of the bond and enhance bonding strength.
With respect to claim 7, Mouthon teaches wherein the silver content of the pre-coating step is 3% w/w (paragraphs 19-20; and claim 1). 
With respect to claim 8, Mouthon teaches wherein the lead-antimony alloy of the inserting step having 6% w/w of Sb (paragraphs 19-20; and claim 1). 
With respect to claim 9, Mouthon teaches wherein the thickness of the lead-anticmoany alloy in the inserting step 1.5 mm (paragraphs 19-20; and claim 1). 
With respect to claim 10, Mouthon teaches wherein the lead-bismuth alloy of the groove filling step having is preferably 50% w/w bismuth (paragraphs 19-20; and claim 1). 
With respect to claim 11, Sakuma teaches wherein the roughening step is performed by one of the group comprising: a mechanical, a chemical and an electrochemical process (column 5, lines 19-43; table 2; column 8, lines 50-62; column 9, lines 3-19; and column 9, line 56-column 10, line 15). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouthon and Sakuma as applied to claim 1-3 above, and further in view of Huang (US 2017/0170377A1).
 the increased roughness process is obtained by means of anodic electrolytic corrosion of the copper bar. However,
Huang teaches the increased roughness process is obtained by means of anodic electrolytic corrosion of the copper layer (paragraphs 9, 39, and 62). Note that the electrolytic corrosion to copper as taught by Huang would intrinsically require anodic electrolytic corrosion.
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the electrolytic roughening of Huang in the collective process of Mouthon and Sakuma in order to obtain the desired surface roughness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,869,873B2 in view of Sakuma et al. (US 4,786,545) (hereafter Sakuma). 
Sakuma teaches subjecting a copper plate to a mechanical/chemical/electrochemical process before the pre-coating process to increase surface roughness (column 5, lines 19-43; table 2; column 8, lines 50-62; column 9, lines 3-19; and column 9, line 56-column 10, line 15).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to surface roughen the copper bar of Mouthon in the manner taught by Sakuma in order to increase the surface area of the bond and enhance bonding strength.
Claim 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,869,873B2 in view of Sakuma et al. (US 4,786,545) (hereafter Sakuma) and Huang (US 2017/0170377A1).

At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the electrolytic roughening of Huang in the collective process of U.S. Patent No.8,869,873B2 and Sakuma in order to obtain the desired surface roughness.
Claims 1-2 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,869,873B2 in view of Handbook. 
Handbook clearly teaches the desirability of roughening surfaces by a mechanical, chemical or electrochemical process prior to brazing/soldering (page 124).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the surface roughening of Handbook in the process of Mouthon in order to remove objectionable surface conditions, increase surface area, and insure the proper wetting.
Claim 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,869,873B2 in view of Handbook and Huang (US 2017/0170377A1).
Huang teaches the increased roughness process is obtained by means of anodic electrolytic corrosion of the copper layer (paragraphs 9, 39, and 62). Note that the electrolytic corrosion to copper as taught by Huang would intrinsically require anodic electrolytic corrosion.
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the electrolytic roughening of Huang in the collective process of U.S. Patent No.8,869,873B2 and Handbook in order to obtain the desired surface roughness.


Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. 
The applicant argues that Mouthon only discloses that the coating of the copper anode bar is not only pure lead electrolytically deposited, but a cast and thicker lead-antimony alloy attached by a metallurgical joint between the silver-based solder and the lead-antimony coating.  It fails to teach of suggest and bonding of the copper bar.
The examiner respectfully disagrees. The disclosure of Mouton describes a solder bonding process for a copper bar.  It should be noted that Mouthon has the same Figures as that of the instant application and describes the same bonding process with the exception of surface roughening, so it is unclear how the applicant can allege that Mouthon does not teach bonding of the copper bar.
In response to applicant's argument that Sakuma is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sakuma is reasonably pertinent to the particular problem with which the applicant was concerned, which is surface roughness.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735